Citation Nr: 0946336	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, his 
claim for entitlement to service connection for bilateral 
hearing loss must be remanded for further development.

The Board notes that, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In this case, the Veteran has claimed that he currently has 
bilateral hearing loss that was incurred during his period of 
active service when a vehicle in which he was riding struck a 
landmine.  See Informal Hearing Presentation, November 2009,  
p. 1.  While a VA examiner concluded in March 2007 that the 
Veteran's now-service-connected tinnitus was caused by this 
incident, the examiner opined that bilateral hearing loss was 
not.  

At that time of the March 2007 examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
40
LEFT
15
20
25
30
50

Although bilateral sensorineural hearing loss was diagnosed, 
the examiner stated that, because the Veteran did not 
demonstrate hearing loss on separation from active duty, his 
current hearing loss is not attributable to his period of 
active service.  

On separation in December 1969, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
0
LEFT
5
0
0
N/A
5

The examiner further stated that exposure to impulse sounds 
can cause a temporary threshold shift which disappears in 16 
to 48 hours, and may also damage the structure of the inner 
ear resulting in an immediate hearing loss.  The examiner 
therefore concluded that, because a normal audiogram was 
conducted following the explosion, the Veteran's hearing had 
recovered without permanent loss.  See VA examination report, 
March 2007.

The Board notes that, although the March 2007 examiner noted 
a review of the Veteran's service treatment records, a 
diagnosis of bilateral otitis media in May and June 1969 was 
not reported.  As such, the examiner did not opine as to the 
likelihood that the Veteran's in-service diagnosis of otitis 
media is etiologically related to his current hearing loss.  
See service treatment reports, May 13, 1969, June 22 and 28, 
1969.

The Board further notes that the ruling in Hensley does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service and 
his current disability.  

In this regard, the Veteran's representative has suggested 
two possible etiological connections between the Veteran's 
in-service incident and his current hearing loss.  First, the 
representative stated that an April 1969 explosion which was 
linked, in part, in March 2007 to the Veteran's tinnitus may 
have directly caused the Veteran's current hearing loss.  
Second, the examiner argued that the explosion may have led 
to a traumatic brain injury (TBI), and that this type of 
injury can lead to bilateral sensorineural hearing loss.  See 
Informal Hearing Presentation, November 2009,  p. 1; U.S. 
Army Vietnam Casualty Report documenting fragment wounds of 
the head and left forearm of the Veteran after his truck hit 
a land mine in April 1969 in Vietnam; see also December 1969 
Report of Medical History in which the Veteran reported the 
April 1969 head injury with slight headaches..  Although the 
Veteran was afforded a VA audiological examination, he has 
not been afforded a VA examination to assess whether his in-
service accident resulted in a TBI and, if so, whether a TBI 
could have caused or permanently aggravated the Veteran's 
bilateral hearing loss.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for service connection should be 
remanded for VA examination to determine whether the 
Veteran's current hearing loss is etiologically related to a 
traumatic brain injury in service.  See e.g., 38 C.F.R. § 
4.12a, Diagnostic Code 8045 (2009) (There are three main 
areas of dysfunction that may result from TBI and have 
profound effects on functioning: cognitive-which is common in 
varying degrees after TBI, emotional/behavioral, and 
physical.  Each of these areas of dysfunction may require 
evaluation).  Further, a supplemental VA audiological opinion 
should be obtained in order to determine whether an 
etiological connection exists between the Veteran's in-
service diagnosis of bilateral otitis media and his current 
sensorineural hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in the appropriate specialty 
to determine the likelihood that his 
current hearing loss is related to a 
traumatic brain injury he may have 
experienced in service.  The claims folder 
must be made available to, and reviewed 
by, the examiner, and the examination 
report must reflect that the claims file 
was reviewed.  All indicated tests MUST be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to identify all brain injury 
residuals, and then to opine as to whether 
any brain injury residuals, if found, are 
related to the April 1969 in-service 
incident in which the Veteran's truck ran 
over a land mine and he sustained, in 
pertinent part, a fragment wound of the 
head.  The examiner should specifically 
comment on whether the Veteran's 
currently-diagnosed bilateral 
sensorineural hearing loss is a result of 
this incident.  The examiner should 
specifically address the prior VA 
examination of record within the 
discussion of any current physical 
dysfunction.

A complete rationale for all opinions 
proffered must be included in the report 
provided.

2.  The AMC should request a supplemental 
VA audiological opinion to determine the 
nature and etiology of the Veteran's 
bilateral sensorineural hearing loss, and 
specifically to determine the likelihood 
that the Veteran's current hearing loss is 
related to incidents of otitis media for 
which he was treated in service.  After a 
review of the claims folder, to include 
service treatment records, the examiner 
should address the following:

Is it at least as likely as not 
that current bilateral 
sensorineural hearing loss 
originated during the Veteran's 
period of service, or is otherwise 
related to his period of service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records, to include the diagnosis of 
bilateral otitis media in May and June 
1969.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


